         Case 1:16-cr-00117-ELH Document 65 Filed 11/20/20 Page 1 of 16



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

   UNITED STATES OF AMERICA,

       v.
                                                        Criminal Action No. ELH-16-117
   EDWARD SAMUEL,
     Defendant.

                                 MEMORANDUM OPINION

       Edward Samuel, who is 53 years of age, is serving a sentence of 156 months’

incarceration, dating to February 2, 2016. He filed a pro se “Motion for Compassionate Release

Due to COVID-19.” ECF 48. Thereafter, through counsel, Samuel filed a “Memorandum in

Support of Emergency Motion For Compassionate Release Pursuant To 18 U.S.C. §

3582(c)(1)(A)(i).” ECF 53. I shall refer to ECF 48 and ECF 53 collectively as the “Motion.”

The Motion is supported by five exhibits. ECF 53-1 to ECF 53-5. The government opposes the

Motion (ECF 58) and has submitted three exhibits. ECF 58-1 to ECF 58-3. Defendant has

replied. ECF 61.

       No hearing is necessary to resolve the Motion. For the reasons that follow, I shall deny

the Motion.

                                      I.    Background

       On March 24, 2016, a grand jury in the District of Maryland issued a four-count

indictment charging Samuel as follows: possession with intent to distribute heroin and cocaine,

in violation of 21 U.S.C. § 841 (Count 1); felon in possession of a firearm and ammunition, in

violation of 18 U.S.C. § 922(g) (Count 2); possession of a firearm with obliterated, removed and

altered serial number, in violation of 18 U.S.C. § 922(k) (Count 3); and possession of a firearm

in furtherance of a drug trafficking crime, in violation of 18 U.S.C. § 924(c) (Count 4). ECF 1.
         Case 1:16-cr-00117-ELH Document 65 Filed 11/20/20 Page 2 of 16



       Pursuant to a Plea Agreement (ECF 34), Samuel entered a plea of guilty to Count 1 and

Count 4 on January 9, 2017. ECF 33. The plea was tendered pursuant to Fed. R. Crim. P.

11(c)(1)(C), by which the parties agreed to a total sentence ranging from 156 to 192 months of

incarceration. In particular, the Plea Agreement provided for a sentence of 96 to 132 months’

incarceration for Count 1 and the mandatory minimum sentence of 60 months, consecutive, for

Count 4. ECF 34, ¶ 9.

       The Plea Agreement included a stipulation of facts.         Id. at 9.   According to the

stipulation, Samuel distributed quantities of heroin and cocaine in Baltimore City. Id. During a

search of Samuel’s home, law enforcement found 171 grams of heroin and 25.8 grams of cocaine

that he “intended to distribute” to “his customers.” Id. Law enforcement also recovered three

loaded firearms. Id. And, defendant admitted “that he possessed these firearms in furtherance of

a drug trafficking crime.” Id.

       According to the Pre-Sentence Investigation Report (“PSR,” ECF 39), Samuel had a base

offense level of 24 for Count 1. Id. ¶ 13. However, the defendant qualified as a Career

Offender, pursuant to U.S.S.G. § 4B1.1, because this was the defendant’s third conviction for a

felony controlled substance offense. Id. ¶ 19. Therefore, after deductions for acceptance of

responsibility, pursuant to U.S.S.G. § 3E1.1, Samuel had a final offense level of 31. Id. ¶ 31.

And, as noted, under Count 4, Samuel was subject to a mandatory minimum term of

imprisonment of five years, consecutive, pursuant to 18 U.S.C. § 924(c). Id. ¶ 24.

       As a Career Offender, defendant’s Criminal History Category was VI. Id. ¶ 38; see

U.S.S.G. § 4B1.1(b). If Samuel were not a Career Offender, however, he would have had a

Criminal History Category of III, based on a total criminal history score of six points. ECF 39, ¶

37.



                                                2
           Case 1:16-cr-00117-ELH Document 65 Filed 11/20/20 Page 3 of 16



       Based on an offense level of 31 and a Criminal History Category of VI, Samuel’s

Guidelines for Count 1 called for a period of incarceration ranging from 188 to 235 months. Id. ¶

60. 1 However, because the defendant qualified as a Career Offender and was also convicted of a

violation of 18 U.S.C. § 924(c), the Guidelines range increased to 262 to 327 months in prison.

Id.; see U.S.S.G. §§ 4B1.1(c)(3); 5G1.2(e).

       Sentencing was held on March 16, 2017. ECF 41. At the time, the defendant was 50

years old. ECF 39 at 2. Defendant, who has a high school diploma, has only been employed for

a period of approximately two years. Id. ¶ 56. And, he began abusing marijuana, heroin, and

prescription opiates at 18 years of age. Id. ¶ 54. The PSR also reflected that defendant is a

diabetic with high blood pressure. Id. § 52.

       Pursuant to the Plea Agreement, I imposed a sentence of 96 months for Count 1, and a

consecutive sentence of 60 months for Count 4, for a total term of 156 months’ incarceration,

with credit from the date of arrest on February 2, 2016. ECF 43 (Judgment); ECF 44 (Statement

of Reasons). Thus, Samuel’s sentence was well below the advisory sentencing Guidelines range.

And, the sentence corresponded to the bottom of the C plea range of 156 to 192 months.

        Samuel, who was born in February 1967, is now 53 years of age. ECF 39 at 2. He is

presently incarcerated at USP Lewisburg, in a minimum security camp. ECF 61 at 10. To date,

Samuel has served about 57 months of his sentence. This equates to about 37% of the sentence,

exclusive of good time credits under 18 U.S.C. § 3624(b). His current projected release date is

May 31, 2027. ECF 61-1 (Individualized Reentry Plan).




       1
         If defendant were not a Career Offender, his Guidelines for Count 1 would have been
46 to 57 months of incarceration. Combined with Count 4, his total Guidelines would have been
106 to 117 months.

                                               3
         Case 1:16-cr-00117-ELH Document 65 Filed 11/20/20 Page 4 of 16



       Notably, defendant has several health issues.      His medical history includes Type 2

diabetes, hypertension, chronic kidney disease, polyosteoarthritis, degenerative joint disease, and

gout. ECF 39, ¶ 52; ECF 53 at 4; ECF 53-4 (Medical History).

       Samuel filed a request for compassionate release with the Warden on May 11, 2020. The

request was denied on May 13, 2020. ECF 53-5.

       Additional facts are included, infra.

                                  II.   Standard of Review

       Ordinarily, a court “may not modify a term of imprisonment once it has been imposed.”

18 U.S.C. § 3582(c); see United States v. Chambers, 956 F.3d 667, 671 (4th Cir. 2020); United

States v. Jackson, 952 F.3d 492, 495 (4th Cir. 2020); United States v. Martin, 916 F.3d 389, 395

(4th Cir. 2019). But, “the rule of finality is subject to a few narrow exceptions.” Freeman v.

United States, 564 U.S. 522, 526 (2011). One such exception is when the modification is

“expressly permitted by statute.” 18 U.S.C. § 3582(c)(1)(B); see Jackson, 952 F.3d at 495.

       Commonly termed the “compassionate release” provision, 18 U.S.C. § 3582(c)(1)(A)(i)

provides a statutory vehicle to modify a defendant’s sentence. Section 3582 was adopted as part

of the Sentencing Reform Act of 1984. It originally permitted a court to alter a sentence only

upon a motion by the Director of the BOP. See Pub. L. No. 98-473, § 224(a), 98 Stat. 2030

(1984). Thus, a defendant seeking compassionate release had to rely on the BOP Director for

relief. See, e.g., Orlansky v. FCI Miami Warden, 754 F. App’x 862, 866-67 (11th Cir. 2018);

Jarvis v. Stansberry, No. 2:08CV230, 2008 WL 5337908, at *1 (E.D. Va. Dec. 18, 2008)

(denying compassionate release motion because § 3582 “vests absolute discretion” in the BOP).

       However, for many years the safety valve of § 3582 languished. The BOP rarely filed

motions on an inmate’s behalf. As a result, compassionate release was exceedingly rare. See



                                                4
         Case 1:16-cr-00117-ELH Document 65 Filed 11/20/20 Page 5 of 16



Hearing on Compassionate Release and the Conditions of Supervision Before the U.S.

Sentencing Comm’n 66 (2016) (statement of Michael E. Horowitz, Inspector General, Dep’t of

Justice) (observing that, on average, only 24 inmates were granted compassionate release per

year between 1984 and 2013).

       In December 2018, Congress significantly amended the compassionate release

mechanism when it enacted the First Step Act of 2018 (“FSA”). See Pub. L. 115-391, 132 Stat.

5239 (2018). As amended by the FSA, 18 U.S.C. § 3582(c)(1)(A) permits a court to reduce a

defendant’s term of imprisonment “upon motion of the Director of [BOP], or upon motion of the

defendant after the defendant has fully exhausted all administrative rights to appeal a failure of

the [BOP] to bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt of

such a request by the warden of the defendant’s facility,” whichever occurs first. So, once a

defendant has exhausted his administrative remedies, he may petition a court directly for

compassionate release.

       Under § 3582(c)(1)(A), the court may modify the defendant’s sentence if, “after

considering the factors set forth in section 3553(a) to the extent that they are applicable,” it finds

that

       (i) extraordinary and compelling reasons warrant such a reduction;

       (ii) the defendant is at least 70 years of age, has served at least 30 years in prison,
       pursuant to a sentence imposed under section 3559(c), for the offense or offenses
       for which the defendant is currently imprisoned, and a determination has been
       made by the Director of the Bureau of Prisons that the defendant is not a danger to
       the safety of any other person or the community, as provided under section
       3142(g);

       and that such a reduction is consistent with applicable policy statements issued by
       the Sentencing Commission . . . .

       Accordingly, in order to be entitled to relief under 18 U.S.C. § 3582(c)(1)(A)(i), the



                                                  5
         Case 1:16-cr-00117-ELH Document 65 Filed 11/20/20 Page 6 of 16



defendant must demonstrate that (1) “extraordinary and compelling reasons” warrant a reduction

of his sentence; (2) the factors set forth in 18 U.S.C. § 3553(a) countenance a reduction; and (3)

the sentence modification is “consistent” with the policy statement issued by the Sentencing

Commission in U.S.S.G. § 1B1.13.

       As indicated, in resolving a compassionate release motion, a court must consider the

factors in 18 U.S.C. § 3553(a). See Dillon, 560 U.S. at 826-27; see also United States v.

Trotman, 2020 WL 6743609, at *2 (4th Cir. Nov. 17, 2020) (per curiam) (recognizing that, when

considering a motion to reduce sentence under 18 U.S.C. § 3582(c)(1)(A), the court must

consider the sentencing factors under 18 U.S.C. § 3553(a), to the extent applicable); United

States v. Chambliss, 948 F.3d 691, 693-94 (5th Cir. 2020). And, “[w]hen deciding whether to

reduce a defendant’s sentence under § 3582(c)(1)(A), a district court may grant a reduction only

if it is ‘consistent with applicable policy statements issued by the Sentencing Commission.’”

United States v. Taylor, 820 F. App’x 229, 230 (4th Cir. 2020) (per curiam) (citing 18 U.S.C. §

3582(c)(1)(A)); see also 28 U.S.C. § 994(t) (directing Sentencing Commission to “describe what

should be extraordinary and compelling reasons for sentence reduction”).

       U.S.S.G. § 1B1.13 is titled “Reduction in Term of Imprisonment under 18 U.S.C.

§ 3582(c)(1)(A) Policy Statement.” U.S.S.G. § 1B1.13(1)(A) provides for a sentence reduction

based on “extraordinary and compelling reasons,” and § 1B1.13(1)(B) provides for a reduction

based on age, in combination with other requirements. U . S . S . G . § 1B1.13(2) establishes as a

relevant factor that “the defendant is not a danger to the safety of any other person or to the

community, as provided in 18 U.S.C. § 3142(g).”

       The Application Notes permit compassionate release based on circumstances involving

illness, declining health, age, exceptional family circumstances, as well as “other reasons.”



                                                6
         Case 1:16-cr-00117-ELH Document 65 Filed 11/20/20 Page 7 of 16



Application Note 1 to U.S.S.G. § 1B1.13 defines “Extraordinary and Compelling Reasons” in

part as follows (emphasis added):

        1. Extraordinary and Compelling Reasons.—Provided the defendant
        meets the requirements of subdivision (2), extraordinary and compelling
        reasons exist under any of the circumstances set forth below:

         (A) Medical Condition of the Defendant.—

             (i) The defendant is suffering from a terminal illness (i.e., a serious and
             advanced illness with an end of life trajectory). A specific prognosis of life
             expectancy (i.e., a probability of death within a specific time period) is not
             required. Examples include metastatic solid-tumor cancer, amyotrophic
             lateral sclerosis (ALS), end-stage organ disease, and advanced dementia.

             (ii) The defendant is—

                  (I) suffering from a serious physical or medical condition,

                (II) suffering from a serious functional or cognitive impairment, or

                (III) experiencing deteriorating physical or mental health because of
                the aging process,

           that substantially diminishes the ability of the defendant to provide self-care
           within the environment of a correctional facility and from which he or she is
           not expected to recover.

       Application Note 1(B) provides that age is an extraordinary and compelling reason where

the defendant is at least 65 years of age, has serious physical or mental health issues, and has

served at least 10 years in prison or 75% of the sentence. Application Note 1(C) concerns

Family Circumstances. Application Note 1(D) is titled “Other Reasons.” It permits the

court to reduce a sentence where, “[a]s determined by the Director of the Bureau of Prisons,

there exists in the defendant’s case an extraordinary and compelling reason other than, or in

combination with, the reasons described in subdivisions (A) through (C).” U.S.S.G. § 1B1.13

App. Note 1(D).

       The BOP regulation appears at Program Statement 5050.50, Compassionate

                                                 7
           Case 1:16-cr-00117-ELH Document 65 Filed 11/20/20 Page 8 of 16



Release/Reduction in Sentence: Procedures for Implementation of 18 U.S.C. §§ 2582 and

4205. The Court may not rely on the Program Statement, however. Rather, the Court must

consider the Sentencing Commission’s policy statements. Taylor, 820 F. App’x at 230.

       The defendant, as the movant, bears the burden of establishing that he is entitled to a

sentence reduction under 18 U.S.C. § 3582. See, e.g., United States v. Hamilton, 715 F.3d 328,

337 (11th Cir. 2013); United States v. Edwards, NKM-17-00003, 2020 WL 1650406, at *3

(W.D. Va. Apr. 2, 2020). If the defendant can show an extraordinary and compelling reason

that renders him eligible for a sentence reduction, the Court must then consider the factors

under 18 U.S.C. § 3553(a) to determine whether, in its discretion, a reduction of sentence is

appropriate. Dillon, 560 U.S. at 827. But, compassionate release is a “rare” remedy. United

States v. Chambliss, 948 F.3d 691, 693-94 (5th Cir. 2020); United States v. Mangarella, FDW-

06-151, 2020 WL 1291835, at *2-3 (W.D. N.C. Mar. 16, 2020); White v. United States, 378 F.

Supp. 3d 784, 787 (W.D. Mo. 2019).

                                      III.    COVID-19 2

       Defendant filed his Motion while the nation is “in the grip of a public health crisis more

severe than any seen for a hundred years.” Antietam Battlefield KOA v. Hogan, CCB-20-1130,

461 F. Supp. 3d 214, 223 (D. Md. 2020). That crisis is COVID-19. 3             The World Health

Organization declared COVID-19 a global pandemic on March 11, 2020.                   See Seth v.

McDonough, PX-20-1028, 2020 WL 2571168, at *1 (D. Md. May 21, 2020).


       2
           The Court may take judicial notice of matters of public record. See Fed. R. Evid. 201.
       3
         Severe Acute Respiratory Syndrome Coronavirus 2 (SARS-CoV-2) is the cause of
coronavirus disease 2019, commonly called COVID-19. See Naming the Coronavirus Disease
and the Virus that Causes It, WORLD HEALTH ORG., https://bit.ly/2UMC6uW (last accessed June
15, 2020).



                                                  8
         Case 1:16-cr-00117-ELH Document 65 Filed 11/20/20 Page 9 of 16



       The judges of this Court “have written extensively about the pandemic.” United States v.

Williams, PWG-19-134, 2020 WL 3073320, at *1 (D. Md. June 10, 2020) (collecting cases).

Therefore, it is not necessary to recount in detail the “unprecedented nature and impact” of the

pandemic. Id.

       That said, the Court must underscore that the virus is highly contagious. See Coronavirus

Disease 2019 (COVID-19), How COVID-19 Spreads, CTRS. FOR DISEASE CONTROL &

PREVENTION (Apr. 2, 2020), https://bit.ly/2XoiDDh. Moreover, although many people who are

stricken with the virus experience only mild or moderate symptoms, the virus can cause severe

medical problems as well as death, especially for those in “high-risk categories . . . .” Antietam

Battlefield KOA, 2020 WL 2556496, at *1 (citation omitted). As of November 18, 2020,

COVID-19 has infected more than 11.5 million Americans and caused over 250,000 deaths in

this country. See COVID-19 Dashboard, THE JOHNS HOPKINS UNIV., https://bit.ly/2WD4XU9

(last accessed Nov. 18, 2020).

       The COVID-19 pandemic is the worst public health crisis that the world has experienced

since 1918. See United States v. Hernandez, 451 F. Supp. 3d 301, 305 (S.D.N.Y. 2020) (“The

COVID-19 pandemic . . . . presents a clear and present danger to free society for reasons that

need no elaboration.”).       The pandemic “has produced unparalleled and exceptional

circumstances affecting every aspect of life as we have known it.” Cameron v. Bouchard, LVP-

20-10949, 2020 WL 2569868, at *1 (E.D. Mich. May 21, 2020), stayed, 818 Fed. App’x 393,

(6th Cir. 2020). Indeed, for a significant period of time, life as we have known it came to a halt.

Although many businesses and schools have reopened, many are subject to substantial

restrictions. And, in view of the recent resurgence of the virus, businesses and schools are again

facing restrictions or closure.



                                                9
        Case 1:16-cr-00117-ELH Document 65 Filed 11/20/20 Page 10 of 16



       Unfortunately, there is currently no vaccine, cure, or proven treatment that is available,

although it appears that a vaccine is on the horizon. Moreover, according to the Centers for

Disease Control and Prevention (“CDC”), certain risk factors increase the chance of severe

illness. Those risk factors initially included age (over 65); lung disease; asthma; chronic kidney

disease; serious heart disease; obesity; diabetes; liver disease; and a compromised immune

system. See Coronavirus Disease 2019 (COVID-19), People Who Are at Risk for Severe Illness,

CTRS. FOR DISEASE CONTROL & PREVENTION (May 14, 2020), https://bit.ly/2WBcB16.

       On June 25, 2020 and July 17, 2020, the CDC revised its guidance as to medical

conditions that pose a greater risk of severe illness due to COVID-19. Then, on November 2,

2020, to reflect the most recently available data, the CDC again revised its guidance. See People

of Any Age with Underlying Medical Conditions, CTRS. FOR DISEASE CONTROL & PREVENTION

(Nov. 2, 2020), https://bit.ly/38S4NfY. According to the CDC, the factors that increase the risk

include cancer; chronic kidney disease; COPD; being immunocompromised; obesity, where the

body mass index (“BMI”) is 30 or higher; serious heart conditions, including heart failure and

coronary artery disease; sickle cell disease; smoking; pregnancy; and Type 2 diabetes.

       The CDC has also created a second category for conditions that “might” present a risk for

complications from COVID-19. The factors that might increase the risk include asthma,

cerebrovascular disease, hypertension, liver disease, cystic fibrosis, neurologic conditions, a

compromised immune system, overweight, pulmonary fibrosis, thalassemia (a type of blood

disorder), and Type 1 diabetes. See id.

       Thus far, the only way to slow the spread of the virus is to practice “social distancing.”

See Coronavirus Disease 2019 (COVID-19), How to Protect Yourself & Others, CTRS. FOR

DISEASE CONTROL & PREVENTION, https://bit.ly/3dPA8Ba (last accessed May 21, 2020). Social



                                               10
         Case 1:16-cr-00117-ELH Document 65 Filed 11/20/20 Page 11 of 16



distancing is particularly difficult in the penal setting, however. Seth, 2020 WL 2571168, at *2.

Prisoners have little ability to isolate themselves from the threat posed by the coronavirus. Id.;

see Cameron, 2020 WL 2569868, at *1; see also United States v. Mel, TDC-18-0571, 2020 WL

2041674, at *3 (D. Md. Apr. 28, 2020) (“In light of the shared facilities, the difficulty of social

distancing, and challenges relating to maintaining sanitation, the risk of infection and the spread

of infection within prisons and detention facilities is particularly high.”). Prisoners are not

readily able to secure safety products on their own to protect themselves, such as masks and hand

sanitizers, nor are they necessarily able to separate themselves from others. Consequently,

correctional facilities are especially vulnerable to viral outbreaks and ill-suited to stem their

spread. See Coreas v. Bounds, TDC-20-0780, 2020 WL 1663133, at *2 (D. Md. Apr. 3, 2020)

(“Prisons, jails, and detention centers are especially vulnerable to outbreaks of COVID-19.”); see

also Letter of 3/25/20 to Governor Hogan from approximately 15 members of Johns Hopkins

faculty at the Bloomberg School of Public Health, School of Nursing, and School of Medicine

(explaining that the “close quarters of jails and prisons, the inability to employ effective social

distancing measures, and the many high-contact surfaces within facilities, make transmission of

COVID-19 more likely”); accord Brown v. Plata, 563 U.S. 493, 519-20 (2011) (referencing a

medical expert’s description of the overcrowded California prison system as “‘breeding grounds

for disease’”) (citation omitted).

       The Department of Justice (“DOJ”) has recognized the unique risks posed to inmates and

employees of the Bureau of Prisons (“BOP”) from COVID-19. The DOJ has adopted the

position that an inmate who presents with one of the risk factors identified by the CDC should be

considered as having an “extraordinary and compelling reason” warranting a sentence reduction.

See U.S.S.G. § 1B1.13 cmt. n.1(A)(ii)(I).



                                                11
            Case 1:16-cr-00117-ELH Document 65 Filed 11/20/20 Page 12 of 16



        Attorney General William Barr issued a memorandum to Michael Carvajal, Director of

the BOP, on March 26, 2020, instructing him to prioritize the use of home confinement for

inmates at risk of complications from COVID-19. See Hallinan v. Scarantino, 20-HC-2088-FL,

2020 WL 3105094, at *8 (E.D. N.C. June 11, 2020). Then, on March 27, 2020, Congress passed

the Coronavirus Aid, Relief, and Economic Security Act (the “CARES Act”), Pub. L. No. 116-

136, 134 Stat. 281. In relevant part, the CARES Act authorized the Director of BOP to extend

the permissible length of home confinement, subject to a finding of an emergency by the

Attorney General. See Pub. L. No. 116-136, § 12003(b)(2). On April 3, 2020, the Attorney

General issued another memorandum to Carvajal, finding “the requisite emergency . . . .”

Hallinan, 2020 WL 3105094, at *9. Notably, the April 3 memorandum “had the effect of

expanding the [BOP’s] authority to grant home confinement to any inmate . . . .” Id.

        On March 23, 2020, the CDC issued guidance for the operation of penal institutions to

help prevent the spread of the virus. Seth, 2020 WL 2571168, at *2. Notably, the BOP has

implemented substantial measures to mitigate the risks to prisoners, to protect inmates from

COVID-19, and to treat those who are infected. See ECF 58 at 10-12 (detailing measures that

BOP has implemented at BOP facilities). Indeed, as the Third Circuit recognized in United

States v. Raia, 954 F.3d 594, 597 (3rd Cir. 2020), the BOP has made “extensive and professional

efforts to curtail the virus’s spread.”

        As with the country as a whole, however, the virus persists in penal institutions. 4 As of

November 18, 2020, the BOP had 125,308 federal inmates and 36,000 staff.               Also as of



        4
          The New York Times reported in June 2020 that cases of COVID-19 “have soared in
recent weeks” at jails and prisons across the country. Timothy Williams et al., Coronavirus
cases Rise Sharply in Prisons Even as They Plateau Nationwide, N.Y. TIMES (June 18, 2020),
https://nyti.ms/37JZgH2. More recently, on October 29, 2020, the New York Times reported that,
“[i]n American jails and prisons, more than 252,000 people have been infected and at least 1,450
                                               12
          Case 1:16-cr-00117-ELH Document 65 Filed 11/20/20 Page 13 of 16



November 18, 2020, the BOP reported that 3,048 inmates and 1,113 BOP staff currently tested

positive for COVID-19; 18,160 inmates and 1,677 staff had recovered from the virus; and 141

inmates and two staff member have died from the virus. And, the BOP has completed 75,896

COVID-19 tests. See https://www.bop.gov/coronavirus/ (last accessed Nov. 18, 2020). See

COVID-19, FED. BUREAU OF PRISONS, https://bit.ly/2XeiYH1.

         With respect to USP Lewisburg, where the defendant is a prisoner, the BOP reported as

of November 18, 2020, that no inmates currently test positive for COVID-19 but 86 inmates

have recovered at the facility and two staff members currently test positive. The facility has

completed 527 Covid-19 tests. See https://www.bop.gov/coronavirus/ (last accessed Nov. 18,

2020).

                                     IV.    Discussion

         Samuel moves for compassionate release on the ground that his health conditions render

him particularly vulnerable to COVID-19. ECF 53 at 8-14. Defendant suffers from diabetes,

hypertension, and kidney disease, among other conditions. Id.; ECF 53-4 at 1. Moreover,

Samuel contends that the sentencing factors under 18 U.S.C. § 3553(a) counsel in favor of

reducing his sentence to time served. ECF 53 at 14-16.

         The government opposes defendant’s Motion at each step of the analysis. The

government “does not deny that [defendant] suffers from multiple negative health conditions,”

but contends that they do not make him eligible for release. ECF 58 at 20. Even though the

defendant is “at increased risk” because of his kidney disease and his diabetes, the government


inmates and correctional officers have died” from COVID-19. See Cases in Jails and Prisons,
N.Y. TIMES (Oct. 29, 2020), https://www.nytimes.com/interactive/2020/us/coronavirus-us-
cases.html?name=styln-coronavisur&region=TOP_BANNER&block=storyline_menu_
recirc&action=click&pgtype=LegacyCollection&impression_id=78b44851-1885-11eb-baa7-
3f68d7b814c8&variant=1_Show.

                                               13
        Case 1:16-cr-00117-ELH Document 65 Filed 11/20/20 Page 14 of 16



observes that he “is not undergoing treatment” and he “has not been compliant with his

prescribed medical treatment.” ECF 58 at 17-18; see ECF 58-3 (Medical Records) at 1. Further,

the government maintains that the defendant’s hypertension is under control. ECF 58 at 18.

And, in any event, the government argues that Samuel remains a danger to the community and

the § 3553(a) factors militate against reducing his sentence. Id. at 23-28.

       To be sure, the coronavirus is not “tantamount to a ‘get out of jail free’ card.” United

States v. Williams, PWG-13-544, 2020 WL 1434130, at *3 (D. Md. Mar. 24, 2020) (Day, M.J.).

However, numerous courts have found that, in light of the COVID-19 pandemic, serious chronic

medical conditions, including diabetes and hypertension, as well as age, qualify as a compelling

reason for compassionate release. See, e.g., See, e.g., United States v. Gutman, RDB-19-0069,

2020 WL 24674345, at *2 (D. Md. May 13, 2020) (finding defendant’s age of 56 years, multiple

sclerosis, and hypertension satisfied extraordinary and compelling reason); United States v.

Foreman, 3:19-CR-62 (VAB), 2020 WL 2315908, at *4 (D. Conn. May 11, 2020) (finding

defendant’s age, hypertension, and obesity satisfied an extraordinary and compelling reason);

United States v. Quintero, 08-CR-6007L, 2020 WL 2175171, at *1 (W.D.N.Y. May 6, 2020)

(finding defendant’s diabetes, compromised immune system, obesity, and hypertension satisfied

an extraordinary and compelling reason); United States v. Coles, No. 00-cr-20051, 2020 WL

1976296, at *7 (C.D. Ill. Apr. 24, 2020) (granting compassionate release to defendant with

hypertension, prediabetes, prostate issues, bladder issues, and a dental infection); United States v.

Zukerman, 451 F. Supp. 3d 329, 336 (S.D.N.Y. Apr. 2020) (defendant’s diabetes, hypertension,

obesity, and age satisfied extraordinary and compelling reason); United States v. Rodriguez, 451 F.

Supp. 3d 392, 401 (E.D. Pa. Apr. 2020) (finding defendant’s hypertension and diabetes qualified as

extraordinary and compelling reason).



                                                 14
           Case 1:16-cr-00117-ELH Document 65 Filed 11/20/20 Page 15 of 16



       Accordingly, I am satisfied that Samuel satisfies the “extraordinary and compelling”

prong of the § 3582 analysis.

       The Court must also consider whether, if released, Samuel would pose a danger to the

community. See 18 U.S.C. § 3582(c)(1)(A)(ii). The government urges that conclusion, citing

the seriousness of his offense, including the possession of loaded firearms, and the defendant’s

prior criminal history, which consists of numerous prior convictions. ECF 58 at 24-26.

       Samuel acknowledges the seriousness of the crime at issue here. ECF 53 at 14. But, he

argues that it “did not involve leading or managing a large-scale organization, nor did it involve

any violence.” Id. And, he has no history of violence. Id.

       As I see it, the sentencing factors under 18 U.S.C. § 3553(a) do not weigh in favor of

reducing Samuel’s sentence at this time. These factors include: (1) the nature of the offense and

the defendant’s characteristics; (2) the need for the sentence to reflect the seriousness of the

offense, promote respect for the law, and provide just punishment; (3) the kinds of sentences

available and the applicable Guidelines range; (4) any pertinent Commission policy statements;

(5) the need to avoid unwarranted sentence disparities; and (6) the need to provide restitution to

victims.

       Samuel’s prior record is relevant to this analysis. From 1985 to 2006, defendant amassed

numerous convictions, including several drug and handgun convictions. ECF 39, ¶¶ 28, 29, 30,

31, 32, 35. For most of these convictions, Samuel received sentences ranging from one to four

years. See id. ¶¶ 28, 30, 34, 35. But, in the Maryland penal system, a defendant is eligible for

parole, and generally does not serve the whole sentence. For other offenses, the defendant

received sentences under a year. See id. ¶¶ 27, 29, 31, 33. And, in 2001, defendant received a

sentence of five years for possession with intent to distribute heroin and a handgun possession.



                                               15
           Case 1:16-cr-00117-ELH Document 65 Filed 11/20/20 Page 16 of 16



Id. ¶ 32. He served about three years of that sentence. Id. Yet, these numerous prosecutions and

convictions, along with time in prison, did not deter defendant from the commission of the

offense that led to his federal prosecution.

       In the time that defendant has been in federal prison, he has not received any disciplinary

infractions.   His good behavior while incarcerated warrants recognition under 18 U.S.C §

3553(a).    In addition, Samuel has worked in the cafeteria for over two years and he has

participated in multiple BOP programs, including a drug education class. ECF 61 at 10. These

are positive steps on defendant’s part. However, the defendant has only served about 37% of his

sentence. And, that sentence was significantly below the Guideline’s range and at the bottom of

the C Plea range.

       Significantly, the offenses are serious; drugs and guns are a dangerous combination.

Given the facts of the offense, coupled with the defendant’s prior criminal history and the

abbreviated time that defendant has served to date, the Court concludes that release under 18

U.S.C. § 3582(c)(1)(A) is not warranted at this time.

                                        V.     Conclusion

       For the forgoing reasons, I shall deny the Motion (ECF 53), without prejudice.

       An Order follows, consistent with this Memorandum Opinion.



Date: November 20, 2020                                              /s/
                                                      Ellen Lipton Hollander
                                                      United States District Judge




                                                 16
